Citation Nr: 0619057	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran is reported to have had active service from 
January 1942 to December 1947 and from January 1950 to 
October 1965.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In November 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
That opinion was obtained.  Upon receipt of that opinion by 
the Board, a copy was provided to the appellant along with a 
letter.  The letter indicated to her, in conformity with the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Padgett v. Principi, 18 Vet. App. 188 
(2004), that in the absence of a waiver she had the right to 
request Agency of Original Jurisdiction (AOJ) consideration 
of that opinion.  The appellant indicated that she wanted the 
Board to proceed with its appellate review shortly 
thereafter.

The Board also notes that the Court has since withdrawn the 
Padgett decision and the appellant's waiver of AOJ 
consideration of the VHA opinion is no longer required. See 
Padgett v. Principi, 18 Vet. App. 404 (2004).

In November 2003, the appellant filed a substantive appeal 
and elected to have the case decided without a hearing.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the appellant.

2.  The veteran's death in October 2001, at the age of 78, 
was due to respiratory failure caused by idiopathic pulmonary 
fibrosis with a significant contributing condition of chronic 
obstructive pulmonary disease (COPD).  

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime; chest X-ray 
evidence of histoplasmosis was present during service and 
thereafter but the preponderance of the competent evidence is 
against a finding that the veteran's histoplasmosis caused or 
aggravated his fatal respiratory failure due to underlying 
pulmonary fibrosis and COPD.  

4.  The veteran's respiratory failure, pulmonary fibrosis, 
and COPD were not present during service or for many years 
thereafter, and the preponderance of the competent evidence 
is against a nexus between his fatal lung diseases and any 
incident of or finding recorded during service, to include a 
history of old, healed histoplamosis.  

5.  A service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).  
2.  The requirements for DEA pursuant to Chapter 35, Title 
38, of the United States Code have not been met.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2002 and April 2004 VCAA notice letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in May 2002 and April 2004, specifically 
notified her of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate her claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the appellant, to include 
the May 2002 and April 2004 letters, requested that the 
appellant provide the RO any evidence in her possession that 
pertained to her claims.  Additionally, she was informed that 
it was her responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in her possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  Here, 
VCAA complying notice was provided prior to the issuance of 
the June 2002 RO decision that is the subject of this appeal.  
The Board also notes that prior to the June 2002 RO decision 
and subsequently, the appellant has been presented 
opportunities to present any evidence in her possession or 
that she could obtain that would help substantiate her 
claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
but she was not provided with notice of the type of evidence 
necessary to establish a rating or effective date if the 
claim was allowed.  Despite the inadequate notice provided to 
the appellant on these latter elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for entitlement to service connection for the cause of 
the veteran's death and entitlement to DEA as a matter of 
law, the questions of the appropriate rating or effective 
date have been rendered moot.   

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are the identified and available relevant 
post-service medical records and the veteran's death 
certificate.  The Board finds that the RO has obtained all 
identified evidence to the extent possible. 

As to any duty to provide an opinion addressing the question 
of service connection for the veteran's cause of death, the 
Board notes that, in addition to private and VA physician 
opinions addressing the diagnostic and etiological questions 
at hand, the Board obtained a VHA opinion, which provided the 
requested opinion based upon a review of the record.  The 
Board is not aware of additional VA or private medical 
evidence that is not of record for which reasonable 
procurement efforts have not been made.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.  As VA has fulfilled the duty to 
notify and assist to the extent possible, the Board finds 
that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Laws and Regulations

Service connection may be granted for a disability resulting 
from a personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but it must be shown that there was a causal 
connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

The report of a January 1942 service entrance examination 
reflects that the veteran's respiratory system was normal.  A 
May 1947 service chest X-ray report indicates that there were 
multiple discretely outlined calcific densities measuring up 
to 1 millimeter in diameter evenly distributed throughout 
both lung fields.  There was no evidence of active pulmonary 
disease.  Subsequent service chest X-rays identified 
abnormalities in the lung fields with no active lung disease.  
The abnormalities were indicated to be related to old, healed 
histoplasmosis.  Service medical records, including reports 
of service examinations in August 1963 and November 1967, do 
not indicate that the veteran experienced any respiratory 
failure, pulmonary fibrosis, or chronic obstructive pulmonary 
disease.  The August 1963 and November 1967 service 
examinations reflect that the veteran's lungs and chest were 
normal except for calcific densities scattered throughout the 
lungs as identified on X-ray.  

A June 1999 report of private physical examination includes a 
diagnosis of chronic obstructive pulmonary disease, mild.  A 
March 2001 private treatment record reflects that the veteran 
had diffuse old histoplasmosis, and a September 2001 private 
record reflects that the veteran had interstitial lung 
disease.  

An October 2001 private treatment record, relating to the 
veteran's terminal hospitalization, shows that he had a prior 
medical history of pulmonary fibrosis attributed to 
histoplasmosis, and the discharge summary, relating to the 
October 2001 hospitalization, reflects a history that 
includes pulmonary fibrosis associated with old 
histoplasmosis.  

There is competent evidence that supports and weighs against 
the appellant's claim that the veteran's fatal lung diseases 
were linked to service.  The Court has held that the Board 
must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another. In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The private medical evidence dated in October 2001 includes a 
notation of an association between the veteran's pulmonary 
fibrosis present at the time of his death and old 
histoplasmosis.  As noted above, the latter disease was first 
apparent during service.  While this evidence provides no 
rationale for concluding that such association exists, nor do 
any of these private treatment records reflect that the 
clinician noting a history of such a relationship had access 
to and reviewed the veteran's claims file, it is evidence 
that supports the claim.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
See, e.g., Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  However, in this case there is service 
medical evidence of histoplasmosis.  While the probative 
value of this nexus is weakened by the absence of a rationale 
and because it was not based upon a review of the relevant 
medical and chest X-ray evidence in the claims file, it is, 
nevertheless, competent evidence that supports the 
appellant's claim for service connection for the cause of the 
veteran's death.  

By contrast, there are competent opinions of greater 
probative value that weigh against the claim.  July 2003 and 
January 2004 VA opinions obtained from a VA physician, 
reflect that the veteran's records had been reviewed.  These 
opinions are to the effect that there is nothing in the 
claims file to suggest that histoplasmosis, noted on chest 
X-ray during the veteran's active service, caused pulmonary 
fibrosis or chronic obstructive pulmonary disease, or was an 
early manifestation of idiopathic fibrosis or chronic 
obstructive pulmonary disease.  There is no indication that 
the veteran's pulmonary fibrosis was related to asbestos 
exposure.  Rather, this latter competent evidence classified 
the veteran's pulmonary fibrosis as idiopathic or of unknown 
etiology.  Finally, the physicians indicated that it was 
unknown as to whether the histoplasmosis significantly 
worsened the pulmonary fibrosis or chronic obstructive 
pulmonary disease.  The July 2003 and January 2004 opinions 
were offered after the veteran's medical records had been 
reviewed.  

Notwithstanding the two competent opinions noted above that 
clearly weighed against the contended causal relationship, a 
VHA medical opinion from a pulmonologist addressing the 
question of a relationship between the veteran's fatal lung 
diseases and his history of histoplasmosis was obtained 
pursuant to a Board request.  Following a review of the 
relevant medical and X-ray evidence in the veteran's claims 
file, along with medical research, the pulmonary specialist 
opined that the cause of the veteran's death was related to 
an acute event and was not related to a histoplasma infection 
acquired in 1947.  Although the physician indicated that 
whether the veteran had chronic pulmonary histoplasmosis or 
pulmonary fibrosis (idiopathic pulmonary fibrosis) was 
difficult to determine without reviewing the chest resolution 
x-ray/high resolution CT scan that was done prior to the 
acute event, a review of the evidence showed that the 
veteran's chronic lung disease (COPD) was due to smoking and 
pulmonary fibrosis, rather than old, healed histoplasmosis.  
The physician observed that the veteran's chest x-rays 
remained unchanged for more than 40 years, and it was highly 
unlikely that the old healed histoplasmosis progressed to 
pulmonary fibrosis.  (Emphasis added.)  The VHA opinion, 
along with the medical opinion of the VA examiner who 
prepared the July 2003 and January 2004 VA reports, are of 
considerable probative value as these were rendered by 
physicians after a thorough review of the relevant evidence 
in the claims file and were supported by a rationale with 
citations to the clinical record.  Moreover, the VHA 
physician is a pulmonary specialist and she did not word her 
opinion in a speculative manner; the language used clearly 
weighs against the claim.

The appellant has also indicated a belief that the veteran 
might have been exposed to asbestos during his active 
service, with his lung disease being related thereto.  The 
appellant is not precluded from establishing a relationship 
between the veteran's pulmonary disorders and his active 
service, including any exposure to asbestos.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, there 
is no competent medical evidence indicating that the 
veteran's pulmonary disorders which resulted in his death 
were related to asbestos exposure and the January 2004 
opinion of the VA physician indicated that there was no 
evidence to support a finding that his pulmonary disorders 
were related to asbestos exposure.  

The appellant has offered her opinion indicating her belief 
that the pulmonary disorders which resulted in the veteran's 
death were related to his active service, to include 
histoplasmosis.  However, as a lay person, she is not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  On the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that any condition noted during the veteran's active 
service, to include histoplasmosis, either caused or 
contributed substantially or materially to cause the 
veteran's death, to include causing or chronically worsening 
the veteran's fatal COPD and pulmonary fibrosis.  Therefore, 
a preponderance of the evidence is against a finding that the 
veteran's death was related to his active service.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, United States Code

A surviving spouse of a veteran who died of a service-related 
disability, or who had a permanent and total disability 
rating due to service-connected disability in effect at the 
time of death, is entitled to DEA benefits.  38 U.S.C.A. § 
3501(a); 38 C.F.R. §§ 21.3020, 21.3021.

As the Board in this case has denied service connection for 
the cause of the veteran's death, his surviving spouse is not 
eligible for such benefits, and entitlement to DEA is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 21.3020, 21.3021.  See also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement).  
Therefore, the appellant's claim for DEA is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under Chapter 35, United States Code, is 
denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


